ORDER ACCEPTING RESIGNATION
Comes now the Respondent, James H. Fierek, and tenders his resignation and affidavit pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the Respondent's affidavit meets the necessary elements set forth in Admission and Discipline Rule 28, Section 17. Accordingly, this Court accepts Respondent's resignation which is to be effective immediately.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that James H. Fierek is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is further Ordered that, in light of Respondent's resignation, this matter has now become moot and this cause is hereby dismissed as such. It is also Ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement in the future.
Costs of this proceeding are assessed against the Respondent.